DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim4 is objected to because of the following informalities:  
“wherein the grain oriented metal portions of the stator are formed in the stator teeth and an outer yoke portion.” should read -- wherein the grain oriented metal portions of the stator are formed in stator teeth and an outer yoke portion.—.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hirzel et al. (US 2004/0245879).
In claim 1, Hirzel discloses a method of fabricating an electric device (motor/generator; [0003]), the method comprising: determining flux paths (by position of magnet poles in relation to stator; [0013, 0066]) of a soft magnetically-conductive material (Si-FE alloy; [0013]) of the electric device; determining expected amplitudes (conventional Si-Fe alloys; [0036]) of the flux paths and comparing the expected amplitudes to an amplitude threshold (being 300 Hz; [0036]); and selectively forming grain oriented metal portions in the soft magnetically- conductive material ([0039-0042]), the grain oriented metal portions formed at low amplitude locations (the entire assembly being grain-oriented; [0058]) where the expected flux amplitude is at or below the amplitude threshold (in this case the entire device will have amplitudes above 300 Hz).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzel et al. (US 2004/0245879) in view of Fisher et al. (US 5212419; IDS).
In claim 2, Hirzel teaches the method of claim 1, with the exception of wherein forming the grain oriented metal portions includes forming metal grains having an orientation that is parallel to the flux paths at the low amplitude locations.
	However, Fischer teaches (Fig. 10 and 12 below) an electrical device (32, 36), wherein grain oriented metal portions are formed with metal grains (Comp_G; annotated in Fig. 12 below) having an orientation that is parallel to the flux paths (Comp_F annotated in Fig. 10 below) along all portions of the device (Col. 6, ln. 30-47). 

    PNG
    media_image1.png
    464
    742
    media_image1.png
    Greyscale

	Therefore in view of Fischer, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Hirzel such that forming the grain oriented metal portions includes forming metal grains having an orientation that is parallel to the flux paths at the low amplitude locations, in order to help minimize resistance and heating (Fischer; Col. 6, ln. 42-43).
	In claim 3, Hirzel as modified teaches the method of claim 2; furthermore Hirzel teaches wherein the grain oriented metal portions are formed in a stator ([0012]).
	In claim 4, Hirzel as modified teaches the method of claim 3; furthermore Hirzel does not explicitly teach wherein the grain oriented metal portions of the stator are formed in the stator teeth and an outer yoke portion.
	However, Fischer further teaches wherein the grain oriented metal portions (Comp_G) of the stator (36) are formed in the stator teeth (41) and an outer yoke portion (41’).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirzel et al. (US 2004/0245879), in view of Fisher et al. (US 5212419; IDS), and further in view of Segal et al. (US 5628861; IDS).
In claim 5, Hirzel as modified teaches the method of claim 2, with the exception of wherein the grain oriented metal portions are formed in at least one of a vertical strap and a horizontal strap of an electrical transformer.
However, Segal teaches wherein the grain oriented metal portions (illustrated in Fig. 2) are formed in at least one of a vertical strap (10b, 10d, 10e) and a horizontal strap (10a, 10c) of an electrical transformer (Abstract).
Therefore in view of Segal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Hirzel as modified to have the grain oriented metal portions formed in at least one of a vertical strap and a horizontal strap of an electrical transformer, in order to reduce iron loss (Segal; Col. 1, ln. 24-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukutomi et al. (US 2012/0312432) teaches a metallic material having an orientation of crystal axis of said material.
Breznak et al. (US 7057324) teaches a silicon steel punching orientation modification to lower eddy current in a stator core.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832